In the conflict of the testimony the jury might reasonably have found that the fall from the ladder was the cause of some injury to the plaintiff, and that if the shoulder was thereby dislocated the defendant ought in the exercise of reasonable care to have discovered it.
The most serious issue of fact in the case was whether one of the injuries suffered by the fall was a dislocation of the shoulder. There was evidence before the jury from which the existence or nonexistence of this fact might have been found. We cannot hold that the jury in finding its existence acted so unreasonably as to warrant us in setting aside the verdict. Steinert v.Whitcomb, 84 Conn. 262, 263, 79 A. 675. Nor can we hold that the damages assessed by the jury were so excessive that the verdict ought for that reason to be set aside, when the special damages might have been *Page 708 
found to be $478, and the injury to have resulted in an appreciably permanent impairment of the shoulder affecting the plaintiff's pursuit of his trade. The evidence excluded assigned as error was at the most harmless error.
   There is no error.